Citation Nr: 1608938	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  08-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected disability of asbestosis.  

2.  Entitlement to an increased evaluation for the service connected disability of Posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1970 to August 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2005, August 2007 and May 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This claim was previously before the Board in September 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has not been completed by the RO and as such further action is necessary to comply with the Board's remand directives; the case is once again remanded by the Board inorder to comply with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This appeal was previously remanded in September 2015 in order to provide the Veteran with an examination to determine the current severity of his service-connected asbestosis and PTSD, as well as to develop his claim for TDIU.  In November 2015, the Veteran called the RO to schedule his appointments; however, there is no evidence that these examinations were scheduled.  As such, the Board is remanding this claim in order to comply with the previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination in order to determine the current severity of the Veteran's service connected asbestosis.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  The examination must include all physical and diagnostic testing deemed necessary by the examiner.  The examiner should report all manifestations related to the Veteran's service-connected asbestosis. 

The examiner should provide a diagnosis for the Veteran's respiratory condition or conditions and conduct pulmonary function testing.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

2.  Schedule, the Veteran for a VA psychiatric examination in order to determine the current severity of his service-connected PTSD.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  

The examination report must include a full psychiatric diagnostic assessment.  The examiner is to identify the nature, frequency, and severity of all current manifestations of this condition.  The examiner is to comment specifically on the impact of the Veteran's PTSD upon his social and industrial activities, including his employability and a discussion of pertinent symptomatology. 

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Then, schedule the Veteran for an appropriate VA examination to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following the evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought are not granted to the appellant's satisfaction, provide him a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






